SEWARD & KISSEL LLP ONE BATTERY PARK PLAZA NEW YORK, NEW YORK10004 TELEPHONE:(212)574-1200 FACSIMILE:(212) 480-8421 WWW.SEWKIS.COM 1, N.W. WASHINGTON, D.C. 20006 TELEPHONE:(202) 737-8833 FACSIMILE:(202) 737-5184 January 13, 2011 VIA EDGAR Linda Cvrkel Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission treet N.E. Washington, DC 20549 Re: Golden State Petro IOM I-B PLC Form 20-F for the fiscal year ended December 31, 2009 Filed June 18, 2010 File No. 333-26227-02 Dear Ms. Cvrkel: On behalf of Golden State Petro IOM I-B PLC (the "Company"), we submit this response to your letter dated December 20, 2010, in which the staff (the "Staff") of the Securities and Exchange Commission (the "Commission") presented a comment relating to the Company's annual report on Form 20-F for the fiscal year ended December 31, 2009. The Company's response, together with the Staff's comment,is set forth below. Annual Report on Form 20-F for the year ended December 31, 2009 Financial Statements, page F-1 Notes to Consolidated Financial Statements, page F-6 2. Accounting Policies, page F-6 Impairment of Long Lived Assets, page F-7 1. We note from page 2 that on June 14, 2010, Chevron gave non-binding notice of its intent to terminate the charter agreement. Please tell us whether binding notice was received from Chevron concerning the termination of the charter agreement for the Phoenix Voyager. Furthermore, in light of the circumstances please tell us whether an interim impairment analysis was performed in accordance with ASC 360-10-35-21 and if so, please provide us with the results of your analysis. If an interim impairment analysis was not performed or no impairment was required, please explain to us the reasons why. We may have further comment upon receipt of your response. Chevron did not give binding notice of termination, which means that the vessel will continue on charter to Chevron until March 2013. Although binding notice of termination was not given by Chevron, the Company did perform an interim impairment analysis in accordance with ASC 360-10-35-21. As part of this analysis, the Company obtained three independent, third party valuations of the Phoenix Voyager as of June 30, 2010 and September 30, 2010 and compared the average of these valuations with the carrying value of the vessel at the time. At June 30, 2010 the average valuation was $64.2 million and the carrying value was $50.6 million. At September 30, 2010 the average valuation was $62.7 million and the carrying value was $49.9 million. In view of these values, the Company did not consider it necessary to perform an undiscounted cash flow analysis and did not consider it necessary to recognize an impairment loss. The Company acknowledges that it is responsible for the adequacy and accuracy of the disclosure in the filing; Staff comments or changes to the disclosure in response Staff comments do not foreclose the Commission from taking any action with respect to the filing; and the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or comments concerning this letter, please feel free to contact the undersigned at (212) 574-1223 or Keith Billotti, Esq. at (212) 574-1274. Very truly yours, SEWARD & KISSEL, LLP By:/s/ Gary J. Wolfe Gary J. Wolfe, Esq. Kate Blankenship, Director Golden State Petro IOM I-B PLC
